Case 1:20-cv-00510-BMC Document 37-1 Filed 07/13/20 Page 1 of 4 PageID #: 342




                        EXHIBIT 1
TNS AnalysisCase
             Shows1:20-cv-00510-BMC        Document
                  Unwanted Robocalls Jump Nearly 50 Per...37-1   Filed 07/13/20 Page 2 of 4 PageID #: 343
                                                                     about:reader?url=https://www.businesswire.com/news/home/20...




                  businesswire.com


                  TNS Analysis Shows Unwanted
                  Robocalls Jump Nearly 50 Percent In
                  2019
                  4-5 minutes



                  RESTON, Va.--(BUSINESS WIRE)--Americans received 106.8
                  billion unwanted (nuisance, scam or fraud) robocalls in 2019, a
                  49% increase from the previous year, according to an analysis of
                  annual data released today by Transaction Network Services, Inc.
                  (TNS). TNS analyzed more than one billion daily call events across
                  hundreds of carriers and integrated a vast amount of data from its
                  network traffic to deliver an objective, first-hand view of robocalling,
                  spamming and spoofing.

                  “The industry, including carriers and regulators, made significant
                  progress in authenticating calls in 2019, but work remains to be
                  done to reduce the more than 200 million unwanted robocalls that
                  Americans received every day last year”

                  Tweet this

                  In 2019, December 10 was the top day for robocalls by volume,
                  with 561 million unwanted calls. October was the highest volume
                  month of 2019 with 12% of the year’s unwanted robocalls. This
                  contrasts with 2018, when Tax Day (April 17) saw more unwanted
                  robocalls than any other day of the year. For 2019, Tax Day didn’t
                  break into the top 100 days for most unwanted robocalls.

                  Additional 2019 robocall data findings include:


1 of 3                                                                                                          6/17/20, 11:47 AM
TNS AnalysisCase
             Shows1:20-cv-00510-BMC        Document
                  Unwanted Robocalls Jump Nearly 50 Per...37-1   Filed 07/13/20 Page 3 of 4 PageID #: 344
                                                                     about:reader?url=https://www.businesswire.com/news/home/20...



                  Wednesday was the highest volume day of the week, with 19% of
                  weekly unwanted calls occurring on this day. Sunday was the
                  lowest volume day, at 4% of weekly unwanted calls. Sunday was
                  also the lowest volume day in 2018.

                  Phoenix, Arizona received more unwanted robocalls in 2019 than
                  any other city.

                  Seattle, WA telephone numbers originated more unwanted
                  robocalls in 2019 than any other city, followed by Columbus, Ohio
                  and Dallas, Texas.

                  California received more unwanted robocalls than any other state,
                  followed by Texas and Ohio. In 2018, South Carolina received the
                  most unwanted robocalls, followed by North Carolina and Georgia.

                  Additionally, California telephone numbers originated more
                  unwanted robocalls in 2019 than any other state, followed by Texas
                  and Florida

                  By capturing both data from over 1 billion call events across more
                  than 500 operators every single day and crowd-sourced feedback,
                  the TNS Call Guardian app enables carriers who utilize it to identify
                  more unwanted robocalls than their competitors. TNS Call
                  Guardian is the most accurate reputation profile solution using a
                  layered approach, big data analytics and integration of call
                  attestation parameters from STIR/SHAKEN to deliver a better
                  customer experience for consumers.

                  “The industry, including carriers and regulators, made significant
                  progress in authenticating calls in 2019, but work remains to be
                  done to reduce the more than 200 million unwanted robocalls that
                  Americans received every day last year,” said Bill Versen, Chief
                  Product Officer at Transaction Network Services. “In addition to
                  STIR/SHAKEN, this effort will require a layered approach that



2 of 3                                                                                                          6/17/20, 11:47 AM
TNS AnalysisCase
             Shows1:20-cv-00510-BMC        Document
                  Unwanted Robocalls Jump Nearly 50 Per...37-1   Filed 07/13/20 Page 4 of 4 PageID #: 345
                                                                     about:reader?url=https://www.businesswire.com/news/home/20...



                  applies analytics and insights to provide data-driven
                  recommendations on how to stop unwanted robocalls.”

                  About TNS

                  From small rural operators in the US to the largest multi-national
                  carriers, TNS addresses the full needs of wireless and wireline
                  operators in the US and globally. TNS Call Guardian is an industry-
                  leading call analytics solution used by leading US wireless service
                  providers as well as US landline providers to protect their
                  subscribers from high risk and nuisance robocalls and deliver a
                  superior user experience. By analyzing over one billion call events
                  across more than 500 operators every single day and capturing
                  crowd-sourced feedback, the Call Guardian app enables carriers to
                  identify more unwanted robocalls than competitors. For additional
                  information visit here.




3 of 3                                                                                                          6/17/20, 11:47 AM
